Citation Nr: 0116135	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), formerly diagnosed as anxiety 
reaction, currently evaluated as 30 percent disabling. 

2. Entitlement to service connection for gastrointestinal 
condition.

3. Entitlement to service connection for throat/ larynx 
condition.

4. Entitlement to service connection for psoriasis.

5. Entitlement to service connection for cancer (not 
specified).

6. Entitlement to service connection for scars of the hands.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
September 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for psoriasis, cancer (not specified), scars of 
the hands, a gastrointestinal condition, and a throat/ larynx 
condition.  That same rating decision also awarded a 30 
percent evaluation for post traumatic stress disorder 
(formerly diagnosed as anxiety reaction).  

In retrospect, service connection was awarded in September 
1945 for anxiety reaction incurred during World War II combat 
service.  The veteran was originally awarded a 50 percent 
evaluation for anxiety reaction.  As the condition improved 
as shown on VA examinations, the evaluation was reduced to 10 
percent, effective in December 1953.  Prior to the September 
1999 rating decision that reclassified the anxiety reaction 
as post traumatic stress disorder, the anxiety reaction had 
been rated as noncompensably disabling since May 1, 1963.  A 
liberal reading of the Statement of Accredited Representation 
in an Appealed Case reflects that the veteran seeks to 
challenge the propriety of the May 1, 1963 reduction of the 
10 percent rating for anxiety reaction.  In addition, a 
review of all documents reasonably reveals that the claimant 
is seeking entitlement to compensation under 38 U.S.C.A. § 
1151 for psoriasis suffered as a result of medical treatment 
and a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU).  
See Notice of Disagreement dated in April 2000.  These issues 
have not been developed for appellate review and are referred 
to the RO for appropriate development and adjudication. See 
Brannon v. West, 12 Vet. App. 32, 34 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  See Colayong v. West, 12 
Vet. App. 524 (1999) (schedular rating claims are not 
inextricably intertwined with TDIU claims).


FINDINGS OF FACT

1. Competent evidence of psoriasis, a gastrointestinal 
condition, a throat/ larynx condition, cancer (not 
specified), and scars of the hands is not of record.  

2.  Post traumatic stress disorder is manifested by 
irritability and outbursts of anger, hypervigilance, 
exaggerated startle response, nightmares once per quarter 
for the last ten years, emotional and physiologic 
reactivity when discussing World War II combat 
experiences.  A global assessment of functioning score of 
60 was assigned for moderate symptoms.  


CONCLUSIONS OF LAW

1. Psoriasis, a gastrointestinal condition, a throat/ larynx 
condition, cancer (not specified), and scars of the hands 
were not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303 (2000).  

2. The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that the recently enacted Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement, expanded the VA's duty to notify the veteran and 
his representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since 
these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
those requiring a claimant to establish a well-grounded 
claim, the Board determines that no prejudice will result to 
the veteran by the Board's consideration of these matters.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board notes that the veteran submitted a claim for 
multiple disabilities claimed to be service-connected.  As 
regards the claims of entitlement to service connection for 
psoriasis, a gastrointestinal condition, a throat/ larynx 
condition, cancer (not specified), and scars of the hands, 
the RO requested the veteran submit evidence in support of 
these claims in June, July, and August 1999.  The veteran did 
not submit evidence in support of these claims or information 
sufficient to locate any treatment records.  See VCAA, § 3 
(to be codified as amended at 38 U.S.C. § 5103A(c)(2)).  In 
August 1999, the RO accorded the veteran with a post 
traumatic stress disorder examination.  The veteran did not 
report receiving ongoing treatment for post traumatic stress 
disorder during the examination or thereafter.  The VA 
examiner attempted to obtain any VA medical records from the 
electronic file, but there were none.  The Board is satisfied 
that all facts pertinent to the claim for an evaluation in 
excess of 30 percent for PTSD have been properly developed.

The law provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the claimant's 
application.  See VCAA, § 3 (to be codified as amended at 38 
U.S.C. § 5103A(a)(3).  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, the Board finds that reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate these claims have been undertaken, and no 
further assistance to the veteran is required.  See VCAA 
§§ 3-4, (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).  

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d) (2000).

Where a veteran served continuously for 90 days or more 
during a period of war and cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Service department records dated from August 1941 to 
September 1945 reflect treatment of alcohol abuse, combat 
fatigue, nervousness, psychoneurosis, and anxiety.  A June 
1945 report of medical survey reflects a diagnosis of combat 
fatigue because of sweating, apathy, tremors, startle 
reaction, gastrointestinal upset, anorexia, and fear of 
return to sea duty.  His symptoms also included insomnia and 
irritability.  

The January 1949 VA compensation and pension examination 
reflects dry scaling dermatitis, especially in the inter 
digital spaces.  The wrists, internal surfaces of the arms, 
elbows, thighs, abdomen, and legs reveal papular vesicular 
and scattered pustular lesions.  The diagnosis was scabies.  
The veteran had tattoos on both arms.  The stomach and 
intestines were evaluated as normal.  

The August 1950 VA compensation and pension examination 
reflects that the veteran had tattoos on the left arm and 
both forearms.  The report of examination is silent as 
regards complaints, treatment, or diagnoses of a throat, 
lung, stomach, or intestinal condition.  The skin was 
evaluated as normal.   An October 1950 VA compensation and 
pension examination reflects complaints of sweating hands, 
stomach trouble, and tension building up and "gets a funny 
feeling".  The throat, lungs, and nose were evaluated as 
normal.  The chest was symmetrical.  There were no rales or 
cough.  Expansion was adequate and equal.  The skin was clear 
with a good tan.  The abdomen was without masses, tenderness, 
or rigidity.  

The August 1999 VA post traumatic stress disorder examination 
for compensation and pension purposes reflects by history 
that the veteran underwent an operation to treat cancer, 
reportedly in 1994.  Otherwise, the report of examination 
does not reflect other history, complaints of, treatment for, 
or diagnoses of psoriasis, a gastrointestinal condition, a 
throat/ larynx condition, cancer (not specified), and scars 
of the hands.  

With regard to the veteran's claims for service connection, 
the Board initially notes that the veteran was not evaluated 
or treated for a throat/ larynx condition, cancer (not 
specified), or scars of the hands during military service, 
nor is it shown that cancer was found within one year of 
service separation so as to provide an award of presumptive 
service connection.  Additionally, the medical evidence that 
is of record dated between 1949 and 1999 does not document a 
diagnosis or treatment of a throat/ larynx condition, cancer 
(not specified), or scars of the hands.  The report of the 
August 1999 VA post traumatic stress disorder examination 
reflects an operation for cancer, but the veteran provided no 
medical evidence; when asked on several occasions for further 
information, the veteran did not respond.  The Board also 
observes that the veteran has not presented any evidence that 
demonstrates an asbestos related disease, as possibly 
claimed. 

Neither the service department records nor the post service 
medical records in evidence provide a diagnosis of psoriasis 
or a gastrointestinal condition.  The Board does acknowledge 
that a dry scaling dermatitis was noted on the hands in 
January 1949.  However, there was no diagnosis of psoriasis 
then or now.  While the records in service demonstrate 
gastrointestinal upset in 1945 and the complaint of stomach 
trouble in October 1950, there was no diagnosis of an organic 
gastrointestinal condition then or now. 

A fundamental predicate to a service connection claim is that 
there must be competent evidence of a current disability (a 
medical diagnosis).  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Simply, 
other than the veteran's statement relating his complaints of 
a throat/ larynx condition, cancer (not specified), scars of 
the hands, psoriasis, and a gastrointestinal condition, there 
is no competent evidence of a throat/ larynx condition, 
cancer (not specified), scars on the hands, psoriasis, or a 
gastrointestinal condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  The veteran's wife related that the veteran's 
hands would break out so bad and crack, and that he now had 
psoriasis.  Although the veteran or his wife is competent to 
testify as to the veteran's in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran or his wife currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

In the absence of a presently existing disability, shown by 
competent evidence, there can be no valid claim.  See Harris 
v. West, 11 Vet. App. 456, 461 (1998); Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability).  In that regard, a 
remand for proof of asbestos exposure in service, which the 
veteran may be claiming caused some or all of the disorders 
at issue, is not warranted in the absence of a diagnosed 
disability that is attributed to asbestos exposure.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  The appeal is denied.  

III.  Increased Rating

The veteran asserts that he is entitled to an evaluation in 
excess of 30 percent for PTSD.  He claims that the PTSD 
symptoms are more severe than previously rated (formerly 
diagnosed as anxiety reaction).  He argues that his poor job 
history (greater than 30 jobs over the years), social 
isolation, cold sweats, nightmares, anger, rage, problems 
with authority, and multiple housing moves warrant a higher 
rating.  He asserts that he retired early due to stress.  

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3.  

In May 1999, the veteran sought an increased evaluation for 
his service-connected psychiatric disorder.  The August 1999 
VA post traumatic stress disorder examination relates that 
the veteran was clearly involved in combat sufficient to meet 
the criteria for potential development of post traumatic 
stress disorder symptomatology. See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. §§ 3.304(f), 4.125(a) (2000).  The veteran's 
PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 
4.130 (2000).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126(b) 
(2000).

In July 1999, the veteran's wife reported that for years her 
husband would awaken in a sweat and yell out reliving the 
war.  He still had nightmares.  She has her own room as his 
kicking [in his sleep] continues. See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness).  The Board acknowledges the contentions 
of the veteran and his wife that he is entitled to an 
increased evaluation for PTSD (formerly diagnosed as anxiety 
reaction) based on his report of symptoms. However, the 
medical evidence before the Board, the August 1999 VA post 
traumatic stress disorder examination, does not reflect 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, as required for a higher evaluation.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  In the 
absence of the aforementioned clinical findings, the 
veteran's symptoms of PTSD are no more than 30 percent 
disabling.  Id.  

Consequently, the Board concludes that the VA post traumatic 
stress disorder examination combined with the lay statements 
of the veteran's spouse adequately support the current 30 
percent evaluation.  The evidence reflects that the veteran 
maintained various forms of employment after separating from 
service to include 25 years in construction and 10 years in 
security.  He reported avoiding physical fights, but often 
withdrew from vocational settings when angry with others. 

Although the veteran reported interrupted sleep, occasional 
nightmares, irritability and outbursts of anger, 
hypervigilance, exaggerated startle response, and emotional 
and physiologic reactivity when discussing World War II 
combat trauma, the evidence demonstrates that the veteran 
performed his activities of daily living independently and 
that he maintained a good relationship with his children and 
his wife of more than 50 years.  He enjoyed golfing and 
following sports.  His conversation was normal.  His thoughts 
were clear, logical, and sequential.  He denied symptoms of 
depression.  He denied suicidal and homicidal ideation.  The 
examiner reported that the veteran had not been treated for 
symptoms of PTSD throughout his life. 

The VA examiner assigned a global assessment of functioning 
(GAF) score of 60.  Although the GAF scores do not fit neatly 
into the rating criteria, the GAF score is evidence, which 
the United States Court of Appeals for Veterans Claims 
(Court) has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Diagnostic and Statistical 
Manual of Mental Disorders 46-47 (4th ed. 1994).  A GAF score 
of between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  A GAF score of between 61 and 70 is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Mild and 
moderate symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, the Board finds that the symptoms attributed to 
the PTSD characterized as chronic, mild to moderate are 
appropriately evaluated as 30 percent disabling.  Id. 

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for post traumatic 
stress disorder (formerly diagnosed as anxiety reaction). See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is 
denied.  

Notwithstanding the VA examiner's notation that the claims 
file was not made available to him and no records were 
available in the veteran's electronic file, the Board is of 
the opinion that a remand to have the claims file considered 
is not warranted since the veteran reported that he had not 
been psychiatrically hospitalized since he was treated at 
Balboa Hospital immediately following military discharge.  
Further, the report of VA examination reflects that the 
veteran had not been treated for signs of post traumatic 
stress disorder throughout his life.  Additionally, the VA 
examiner provided a comprehensive, detailed examination that 
addressed the relevant information required for rating 
purposes.  That is, the examiner thoroughly documented the 
veteran's identifying information and psychosocial history, 
along with the findings on mental status examination.  In 
sum, the examination is adequate for rating purposes.  The 
law does not require a useless act nor is a remand required 
in those situations where doing so would result in the 
imposition of unnecessary burdens on VA without the 
possibility of any benefits flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for psoriasis, a gastrointestinal 
condition, a throat/ larynx condition, cancer (not 
specified), and scars of the hands is denied.  

An evaluation in excess of 30 percent for post traumatic 
stress disorder is denied. 



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals





